SULLIVAN, Judge,
dissenting.
I agree that, although labeled as such, the pleading filed by Hospital was not a Motion to Correct Errors in the sense that it was deemed to have been denied by the passage of thirty days. The matter of payment is not a “necessarily adjudicated” issue in every involuntary commitment. Therefore, the silence of a commitment order with regard to payment does not render the commitment erroneous so as to be subject to a Motion to Correct Error.
This being so, when the trial court entered its commitment order, silent as to payment for the medical care, the Hospital could have merely sought in a separate lawsuit to collect from the County pursuant to I.C. 12-26-10-4, which renders the County liable. This course of action might well have been advisable if the Hospital had reason to believe that the Commitment Court would not choose to resolve the liability for payment issue in light of the use of the discretionary term “may order” in the statute with regard to a Commitment Court order for payment by the County. The fact that, in this case, Hospital sought to have the Commitment Court enter the order for payment should not preclude the Hospital from collecting what is due it for the medical care rendered.
As the majority notes, a party is “generally responsible for paying his own bills, medical or otherwise.” Slip op. at 7. Thus, if B.P.O. were solvent, the silence of the commitment order as to his own responsibility for payment would not have precluded Hospital from pursuing B.P.O for collection.
Here, however, County does not contend that there is an alternative and preferable source for payment other than the County. To the contrary, the evidence is clear that B.P.O. had no independent funds with which to pay, that his parents were either unwilling or unable to undertake the financial responsibility for their adult son, that there was no insurance coverage and that governmental assistance had been denied or was unavailable. Under these circumstances, I read I.C. 12-26-10-4 to make the County liable for the medical costs.3
The silence of the Lake Superior Court commitment order does not mean that the County should avoid paying what it justly owes the Hospital. The Newton Circuit Court erred in granting summary judgment to the County. I would reverse.

. It is clear that the fact that B.P.O. was committed "to the Indiana Division of Mental Health” has no effect upon the County's liability. The Division of Mental Health is not financially responsible. In re Commitment of A.N.B. (1993) Ind.App., 614 N.E.2d 563, 566.